Wiest, J.
(concurring). I concur in the result on the ground that the order made by Judge Black lent validity to the original order of admission and as long *177as such order stands defendant is protected thereby. Under the record I cannot accept the conclusions stated by Mr. Justice Bird relative to defendant’s course since his admission. I do not agree that lapse of time bars the court from disbarring an attorney admitted through fraud practiced upon the court.
Considering the fact that admission to the bar constitutes the one admitted an officer of the court, I am of the opinion that an application to revoke such admission for fraud and deceit, practiced to the extent of procuring the admission of one barred by law, is not limited in point of time and may be presented at any time when the facts come to light. It would be a reproach to the law to hold that fraud and deceit in obtaining the office of attorney at law offends for a period only.
I recognize reason in the holdings that when one is legally licensed as an attorney at law and thereafter it is claimed he has forfeited his right to continue to practice he is entitled to have investigation within a reasonable period, but in case he had no right at all to be admitted, and practiced fraud upon the court in order to secure his admission, such admission may be revoked whenever the fraud comes to light and the illegality thereof is discovered.
Fellows, C. J., and Steere, J., concurred with Wiest, J. Sharpe, J., did not sit.
The late Justice Stone took no part in this decision.